Order entered December 22, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-20-00586-CV

                ARCH INSURANCE COMPANY, Appellant

                                     V.

 ANCHOR ROOFING SYSTEMS, LTD. AND SOPREMA, INC., Appellees

              On Appeal from the 101st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-17-17759

                                  ORDER

     Before the Court is the December 21, 2020 unopposed motion of appellee

Anchor Roofing Systems, Ltd. for an extension of time to file its brief on the

merits. We GRANT the motion and extend the time to January 22, 2021.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE